Citation Nr: 0528003	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
knees, hands, wrists, thoracic and cervical spine, and 
shoulders secondary to a service-connected lumbosacral spine 
disability.

3.  Entitlement to an increased rating for status post-
herniated nucleus pulposus L5-S1, currently evaluated as 40 
percent disabling.

4.  Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board of Veterans' Appeals (Board) remanded this case in 
August 2003 for additional action prior to appellate review.  
The case returned to the Board in June 2005.  August 2005 
correspondence from the veteran requires the instant 
response.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has received the veteran's timely correspondence of 
August 2005 requesting a hearing before a Veteran Law Judge 
of the Board of Veterans' Appeals (Board) at a local VA 
office.  The appellant has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700, 
20.1304(a) (2004).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


